Case 2:19-cv-05287-TJS Document 1 Filed 11/08/19 Page 1 of 25

2 as
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AFSCME LOCAL 2186, by its guardian ad litem, PAMELA
ROBINSON, PRESIDENT; AFSCME LOCAL 2187, by its
guardian ad litem, ROBERT COYLE, PRESIDENT; and
AFSCME LOCAL £59, by its guardian ad litem, GREGORY
TRUEHEART, PRESIDENT

  

Plaintiffs, . CIVIL ACTION No. 19-
i‘ , NOTICE OF REMOVAL OF ACTION
THE CITY OF PHILADELPHIA, its Officials, Agents, . UNDER 28 U.S.C, § 1441(b)

Employees and Assigns, JIM KENNEY, in his official capacity . (FEDERAL QUESTION)

as Mayor of the City of Philadelphia; Rob Dubow, in his official
capacity as Finance Director of the City of Philadelphia;
CHRISTIAN DUNBAR, it his official capacity as Treasurer of

the City of Philadelphia,
Defendants. F| i fo 1)

NOV 68 201

KATE BARKMAN, Clork
By Ue. Clerk

NOTICE GF REMOVAL
TO THE CLERK OF THE COURT:

PLEASE TAKE NOTICE that Defendants the City of Philadelphia, Jim Kenney, Rob
Dubow, and Christian Dunbar, by and through undersigned counsel, hereby remove to this Court
the state court action described below.

1. On or about September 25, 2019, an action was commenced by Plaintiffs in the
Pennsylvania Court of Common Pleas for Philadelphia County, captioned as above and assigned
case number 19-09-03255.

2. Defendants were subsequently served with Plaintiffs’ First Amended Complaint on
November 4, 2019, Pursuant to 28 U.S.C. § 1446(b), this notice has been timely filed.

3, This action is a civil action over which this Court has original jurisdiction under 28
U.S.C. § 1331, and is one which may be removed to this Court by Defendants pursuant to the
provisions of 28 U.S.C. § 1441(c) in that it arises under the laws of the United States, specifically

the Fair Labor Standards Act (“FLSA”).

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 2 of 25

WHEREFORE, Defendants the City of Philadelphia, Jim Kenney, Rob Dubow, and
Christian Dunbar respectfully request that this action be docketed in the United States District
Court for the Eastern District of Pennsylvania.

Respectfuily submitted,

CITY OF PHILADELPHIA

   
 

   

 

DANIEL R. UNTERBURGER
Assistant City Solicitor
Identification No. 324929
1515 Arch Street, 16" Floor
Philadelphia, PA 19102-1595
Tel (215) 683-5080 and Fax (215) 683-5099
daniel.unterburger@phila.gov

Dated: November 8, 2019 Attorneys for Defendants

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 3 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AFSCME LOCAL 2186, by its guardian ad litem, PAMELA
ROBINSON, PRESIDENT; AFSCME LOCAL 2187, by its
suardian ad fitem, ROBERT COYLE, PRESIDENT; and
AFSCME LOCAL 159, by its guardian ad litem, GREGORY
TRUEHEART, PRESIDENT

Civil Action No,
Plaintiff,
Court of Common Pleas of
v. Philadelphia

September Term, 2019

Civil Action No. 3255

THE CITY OF PHILADELPHIA, its Officials, Agents,
Employees and Assigns, JIM KENNEY, in his official capacity as
Mayor of the City of Philadelphia; Rob Dubow, ia lus official

capacity as Finance Director of the City of Philadelphia; a im
CHRISTIAN DUNBAR, in his official capacity as Treasurer a
of the City of Philadelphia, ee

TE BARKMAN, Clerk
ay —_Den, Glerk

Defendants.
ERTI E i
I, Daniel Unterburger Assistant City Solicitor do hereby certify that a true and correct copy
of the attached Notice of Removal and attachments have been served upon the following by First

Class Mail, postpaid, on the date indicated below:

TO: John Bielski, Esquire
Willig, Williams & Davidson
1845 Walnut Street — 24" Floor
Philadelphia, Pa 19103

  

 

Date: 11/8/2019 EN
Daniel Unterburger

Assistant City Solicitor Attorney

LD. No. 324929

City of Philadelphia Law Department
1515 Arch Street, 16th Floor Philadelphia,
PA 19102

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 4 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AFSCME LOCAL 2186, by its guardian ad litem, PAMELA ar .
ROBINSON, PRESIDENT; AFSCME LOCAL 2187, by its guardian Civil Action No.
ad litem, ROBERT COYLE, PRESIDENT; and AFSCME LOCAL
159, by its guardian ad litem, GREGORY TRUEHEART,

PRESIDENT Court of Common Pleas of

Plaintiff, Philadeiphia
¥.

THE CITY OF PHILADELPHIA, its Officials, Agents, Employees
and Assigns, JIM KENNEY, in his official capacily as Mayor of the
City of Philadelphia; Rob Dubow, in his official capacity as Finance
Director of the City of Philadelphia; CHRISTIAN DUNBAR, in his
official capacity as Treasurer of the City of Philadelphia,

Defendants.
TICE OF FILING OF RE AL

TO; John Bielski, Esquire
Willig, Williams & Davidson
1845 Walnut St., 24" Floor.
Philadelphia, Pa 19103

PLEASE TAKE NOTICE THAT on November 6, 2019, defendant, City of Philadelphia, filed
in the office of the Clerk of the United States District Court for the Eastern District of Pennsylvania a
verified Notice of Removal.

A copy of this Notice of Removal is attached hereto and is also being filed with the Clerk of
the Court of Common Pleas

  

Date: November 8, 2019 Respectfully Submitted,

 

DANIEL UNTERBURGER,,
Assistant City Solicitor

Attorney ID. 324929

City of Philadelphia, Law Department
1515 Arch Street, 16 Floor
Philadelphia, Pa 19102

215-683-5080

 
Case 2:19-cv-05287-TJS Document 1

EWILLIG, WILLIAMS, AND DAVIDSON
DEBORAH R. WILLIG, ESQUIRE
Attorney 1.D. No. 21507

JOHN R. BIELSKI, ESQUIRE
Attorney I.D. No. 86790

LAUREN M. HOYE, ESQUIRE
Attorney I.D. No. 307411

THOMAS M. GRIBBIN, JR., ESQUIRE
Attormey I.D. No. 203478

1845 Walnut Street, 24th Ficor
Philadelphia, PA 19103

(215) 656-3600

Filed 11/08/19 Page 5 of 25

   
 

Len
Attorneys for Plaintiff
Filed and

ile y the
Office 1k. cords
25 \6kp am

COURT OF COMMON PLEAS

AFSCME LOCAL 2186, by its guardian ad litem, PAMELA
ROBINSON, PRESIDENT; AFSCME LOCAL 2187, by its
guardian ad litem, ROBERT COYLE, PRESIDENT; and
AFSCME LOCAL 159, by its guardian ad litem, GREGORY
TRUEHEART, PRESIDENT,

Plaintiffs,
Vv.

THE CITY OF PHILADELPHIA, its Officials, Agents,
Employees and Assigns; JIM KENNEY, in his official capacity
as Mayor of the City of Philadelphia; ROB DUBOW, in his
official capacity as Finance Director of the City of
Phitadelphia; CHRISTIAN DUNBAR, in his official capacity as

PHILADELPHIA COUNTY

SEPTEMBER TERM, 2019

NO.

Treasurer of the City of Philadeiphia,

Defendants.

 

NOTICE TO PLEAD

NOTICE

"You have been sued in court. If you wish to defend against the

claims set forth én the fofowing pages, you must take action within
twenty (20) days after this complaint and notice are served, by

entering a written appearance personally or by attomey and filing in
writing with the court your defenses or objections to the claims set

forth against you. You are warned that If you fail to do so the case

may proceed without you and a judgment may be entered against you by
fhe court without further notice for any money claimed in the complaint
or for any other claim or relief requested by the plaintiff, You may

lose money or property or other rights important to you.

“YOU SHOULD TAKE THIS PAPER TO YOU LAWYER
AT ONCE. IF YOU DO NOT HAVE A LAWYER OR
TELEPHONE THE OFFICE SET FORTH BELOW TO FIND
OUT WHERE YOU CAN GET LEGAL HELP.

PHILADELPHIA COUNTY BAR ASSOCIATION
LAWYER REFERRAL and INFORMATION SERVICE

One Reading Center
Philadelphia, Pennsylvania 19707
Telephone: {245} 238-6333

AVISO

"Le han demandado a usted en la corte. Si usted quiere defenderse
de estas demandas expuestas en las paginas siquientes, usted tiene
vainte (20) dias, de plazo al parti de fa fecha de la demanda y la
notification. Hace falta asentar una comparencia escrita o en persona
ocon un abogado y enttegar a la corte en forma escrita sus defensas

o sus objectiones a fas demantias en contra de su persona. Sea avisado
que si usted no se defiende, fa corte tamara medidas y puede continuar
fa demanda en contra suya sin previo aviso o nofificacion. Ademas, ja
corte puede decidir a favor del demandante y requiare que usted cumpla
con tedas las provisiones de esta demanda. Usted puede perder dinero
o sus propiedades u otras derechos importantes para usted,

"LLEVE ESTA DEMANDA A UN ABOGADO IMMEDIATAMENTE.
SI NO TIENE ABOGADO O SI NO TIENE EL DINERO SUFICIENTE
DE PAGAR TAL SERVICIO, VAYA EN PERSONA © LLAME POR
TELEFONO ALA OFICINA CUYA DIRECCION SE ENCUENTRA
ESCRITA ABAJO PARA AVERIGUAR DONDE SE PUEDE CONSEGUIR
ASISTENCIA LEGAL.

ASSOCIACION DE LICENDIADOS DE A PHILADELPHIA
SERVICIO DE REFERENCIA E INFORMACION LEGAL
One Reading Center

Philadelphia, Pennsylvania 19107

Telefono: (215) 236-6339

Case 1D: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 6 of 25

WILLIG, WILLIAMS, AND DAVIDSON
DEBORAH R. WILLIG, ESQUIRE
Attorney 1.D. No. 21507

JOHN R. BIELSKI, ESQUIRE
Attorney i.D. No. 86790

LAUREN M. HOYE, ESQUIRE
Attorney 1.D. No. 307411

THOMAS M. GRIBBIN, JR., ESQUIRE
Attorney I.D. No. 203478

1845 Walnut Street, 24th Floor
Philadelphia, PA 19103

(215) 656-3600

AFSCME LOCAL 2186, by its guardian ad litem, PAMELA
ROBINSON, PRESIDENT; AFSCME LOCAL 2187, by its
guardian ad litem, ROBERT COYLE, PRESIDENT; and
AFSCME LOCAL 159, by its guardian ad litem, GREGORY
TRUEHEART, PRESIDENT,

Plaintiffs,
Vv.

THE CITY OF PHILADELPHIA, its Officials, Agents,
Employees and Assigns; JIM KENNEY, in his official capacity
as Mayor of the City of Philadelphia; ROB DUBOW, in his
official capacity as Finance Director of the City of
Philadelphia; CHRISTIAN DUNBAR, in his official capacity as
Treasurer of the City of Philadelphia,

Defendants.

COMPLAINT

I. INTRODUCTION

 

Attorneys for Plaintiffs

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

SEPTEMBER TERM, 2019

NO.

Plaintiffs AFSCME Locai 2186, AFSCME Local 2187, and AFSCME Local 159

(collectively “AFSCME Locals’ or “Plaintiffs”), by and through their respective Guardians

Ad Litem individually named herein, bring this action on behalf of certain employees of

the City of Philadelphia (“City”) who have been subject to widespread payroll errors

for several months after adoption of a new payroll system, called One Philly, depriving

them of wages and other payments which are due and owed to them.

Plaintiffs seek an Order from this Court directing the City to immediately pay all

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 7 of 25

affected employees and the AFSCME Locals all sums which are presently owed to
them, and awarding interest to the AFSCME Locals and it members who have been
deprived of the use of their money, together with all damages arising from the City’s
failure to timely and accurately pay its employees and remit the AFSCME Locals dues
and negotiated contributions.

Plaintiffs also seek attorneys’ fees and costs, and ask this Court to fine the City
$10,000 per day until such payroll errors are cured.

Plaintiffs further petition this Court to direct the City to assume the costs of an
independent accounting firm, jointly appointed by the AFSCME Locals and the City, to
audit the payroll of every bargaining unit member and to issue a final and binding report
regarding all wages and other sums owed.

Finaily, Plaintiffs petition this Court to appoint a Master or Receiver, with
expertise in information systems, to oversee payroll operations within the City until such
time that assurances are received that rampant and repeated payroil errors are cured.

Hl. JURISDICTION

1. This Court has jurisdiction pursuant to Section 931(a) of the Judicial
Code.
lL. PARTIES

2. Plaintiff AFSCME Local 2186 is an unincorporated labor organization
within the meaning of §301 of Act 195 (43 P.S. §1101.101 et seq.) and affiliated with
AFSCME District Council 47, the exclusive representative for collective bargaining

purposes for bargaining unit employees of AFSCME Local 2186. These bargaining

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 8 of 25

unit employees include, but are not limited to, the first level supervisors of the City, the
Philadelphia Parking Authority, the Philadelphia Housing Authority, and the First
Judicial District. AFSCME Local 2186 maintains its headquarters at 1606 Walnut
Street, Philadelphia, PA 19103.

3. Plaintiff Pamela Robinson (“Plaintiff Robinson”) is the Guardian Ad
Litem for Plaintiff AFSCME Local 2186 and its President. Plaintiff Robinson’s office
address at AFSCME Local 2186 is 1606 Walnut Street, Philadelphia, PA 19103.

4. Plaintiff AFSCME Local 2187 is an unincorporated labor organization
within the meaning of §301(3) of Act 195 (43 P.S. §1101.101 et seq.) and affiliated
with AFSCME District Council 47-- the exclusive representative for collective
bargaining purposes for bargaining unit employees of AFSCME Local 2187. These
bargaining unit employees include, but are not limited to, all administrative, technical,
and professiona! employees of the City, the Philadelphia Parking Authority, and the
Philadelphia Housing Authority, and the First Judicial District. AFSCME Local 2187
maintains its headquarters at 1606 Walnut Street, Philadelphia, PA 19103.

5. Plaintiff Robert Coyle (“Plaintiff Coyle”) is the Guardian Ad Litem for
Plaintiff AFSCME Local 2187 and its President. Plaintiff Coyle’s office address at
AFSCME Local 2187 is 1606 Walnut Street, Philadelphia, PA 19103.

6. Plaintiff AFSCME Local 159 is an unincorporated labor organization
within the meaning of §301(3) of Act 195 (43 P.S. §1101.101 et seq.) and affiliated
with AFSCME District Council 33-- the exclusive representative for collective

bargaining purposes for bargaining unit employees of AFSCME Local 159. These

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 9 of 25

bargaining unit employees include, but are not limited to, correctional officers,
correctional sergeants, correctional lieutenants, and youth detention counselors,
working for the City’s Department of Prison. AFSCME Local 159 maintains its
headquarters at 3001 Walnut Street, Philadelphia, PA 19104.

7. Plaintiff Gregory Trueheart (“Plaintiff Trueheart”) is the Guardian Ad
Litem for Plaintiff AFSCME Local 159 and its President. Plaintiff Trueheart’s office
address at AFSCME Local 159 is 3001 Walnut Street, Philadelphia, PA 19104.

8. Defendant City of Philadelphia (“City”) is a City of the First Class within
the meaning of the First-Class City Code, 53 P.S. §§ 13101 et seq., and in accordance
with the Philadelphia Home Rule Charter, 351 Pa. Code §§ 1.1-100 et seq. The City
also is a public employer within the meaning of the of §301(1) of Act 195 (43 P.S.
§1101.101 et seq.). Included under the rubric of the City government is the Mayor of
the City, the Finance Director of the City, and the City Treasurer.

9. Defendant Jim Kenney (“Mayor Kenney’) is the elected Mayor of the
City. His office is at City Hall, Room 215, Philadelphia, PA 19107. Under the Home
Rule Charter, the Mayor appoints agency heads and commissioners for the various
departments of City government, including the Director of Finance of the City. He has
ultimate authority over these agencies and departments.

10. Defendant Rob Dubow (“Defendant Dubow’) is the appointed Director of
Finance of the City. His office is at 1401 JFK Boulevard, Municipal Services Building,
Room 1330, Philadelphia, PA 19102. Under the Home Rule Charter, the Mayor

appoints the Director of Finance, who serves at the Mayor's discretion and is

Case [D: 199903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 10 of 25

responsible for the financial, accounting, and budgeting functions of the executive
branch of the City, including authorizing and administering the City’s payroll.

11. Defendant Christian Dunbar (“Defendant Dunbar’) is the appointed
Treasurer of the City. His office is at 14071 JFK Boulevard, Municipal Services
Building, Room 640, Philadelphia, PA 19102. Under the Home Rule Charter, the
Director of Finance appoints the Treasurer of the City with the approval of the Mayor.
The City Treasurer serves at the Director of Finance’s discretion and is responsible for
printing and distributing the checks or initiating electronic transfers authorized by the
Director of Finance, including payroll checks.

IV. UNPAID WAGES UNDER THE COLLECTIVE BARGAINING AGREEMENTS

12. The City and each AFSCME Local are, and have been, parties to a
series of collective bargaining agreements or memoranda of understanding
(‘Agreement” or “Agreements”) covering the separate bargaining units,
negotiated pursuant to Act 195, which set forth the terms and conditions of
employment for City employees represented by those Unions. A copy of the most
recent Agreement for each AFSCME Local is attached hereto as Exhibits “A”
through “H” and are incorporated herein in its entirety.

13. The current Agreement between the City and AFSCME Local 2186
covers July 1, 2017 through June 30, 2020, and called for wage increases of three
percent (3%) effective July 1, 2017, two-and-a-half percent (2.5%) effective July 7,
2018, and three percent (3%) effective July 1, 2019. See Exhibit “A.”

14. Copies of the previous Agreement between the City and AFSCME Local

2186, covering July 1, 2009 through June 30, 2017 is attached hereto as Exhibit “B,”

5

Case [D: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 11 of 25

and incorporated in its entirety.

15. A copy of the last integrated collective bargaining agreement between
the City and AFSCME Local 2186, covering July 1, 1992 through June 30, 1996 is
attached hereto as Exhibit “C,” and incorporated in their entirety. Exhibits “A,” “B,”
and “C” will be collectively referred to as the "AFSCME Local 2186 Agreement.”

16. The current Agreement between the City and AFSCME Local 2187
covers July 1, 2017 through June 30, 2020, and called for wage increases of three
percent (3%) effective July 1, 2017, two-and-a-half percent (2.5%) effective July 1,
2018, and three percent (3%) effective July 1, 2019. See Exhibit “D.”

17. Copies of the previous Agreement between the City and AFSCME Local
2187, covering July 1, 2009 through June 30, 2017 is attached hereto as Exhibit “E,”
and incorporated in its entirety.

18. <A copy of the last integrated collective bargaining agreement between
the City and AFSCME Local 2187, covering July 1, 1992 through June 30, 1996 is
attached hereto as Exhibit “F,” and incorporated in their entirety. Exhibits “C,” “D,”
and “F” will be collectively referred to as the "AFSCME Local 2187 Agreement.”

19. The current Agreement between the City and AFSCME Local 159 covers
July 1, 2017 through June 30, 2020, and called for wage increases of three percent
(3%) effective July 1, 2017, three-and-a-quarter percent (3.25%) effective July 1,
2018, and three-and-a-quarter percent (3.25%) effective July 1, 2019. See Exhibit
“,”

20. A copy of the last integrated collective bargaining agreement between
the City and AFSCME Local 159, covering July 1, 2014 through June 30, 2017 is

attached hereto as Exhibit “H,” and incorporated in their entirety. Exhibits “G” and
6

Case ID: 199903255

 
Case 2:19-cv-05287-TJS Document 1 Filed 11/08/19 Page 12 of 25

“H” will be collectively referred to as the "AFSCME Local 159 Agreement.”

21. Each respective Agreement expressly recognizes the Philadelphia
Home Rule Charter and the Philadelphia Civil Service Regulations.

22, Through Act 195, the City is legally bound and obligated to comply with
the terms of each Agreement.

23. Each respective Agreement with the City sets forth wage rates for the
various job classifications in each bargaining unit. The agreements also include
provisions for overtine pay, shift differentials, longevity pay, out-of-classification pay,
life insurance benefits, as well as provisions regarding holiday, vacation, and sick leave.

24. The Philadelphia Home Rule Charter directs the Executive Branch of the
City to create a civil service system for all City employees. Section 7-100 reads in
pertinent part:

The Personnel Director shall prepare, and after their adoption,

administer the civil service program under the civil service

regulations. He shall

(a) Establish and maintain a roster of all employees of the City,
whether or not in the civil service, in which there shall be set
forth, as to each employee, the class titie of the position held,
the salary or pay, any change in class title, pay or status, and
other pertinent data;

(b) In accordance with the position classification plan contained in the civil
service regulations upon their taking effect, allocate the position of
every employee in the civil service to one of the positions in the plan.
He shall afford a reasonable opportunity to be heard to any employee

affected by the allocation of a position to a class upon the written
request of such employee for reconsideration thereof;

(c) Investigate from time to time the operation and effect of the civil
service provisions of this charter and report his findings and
recommendations to the Mayor and the Civil Service
Commission.

351 Pa. Code § 7-100.

Case [D: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 13 of 25

25. The Home Rule Charter requires that “[s]alaries of officers and
employees who are paid out of the City Treasury shall be paid in equal bi-weekly
installments.” 351 Pa. Code § 20-301.

26. The Home Rule Charter assigns the duty of transmission of payroll
checks to the City Treasurer when such checks are authorized by the Director of
Finance. It states in pertinent part:

Payroll checks are to be delivered to the officer or agency on
whose requisition they were drawn to assure their delivery to the
person who allegedly performed the services and that the services
were in fact performed. The delivery of all other checks is made
subject to the direction of the Director of Finance so that he can
from time to time prescribe that method of delivery which will best
protect the interests of the City and the rightful payee. Unless the
Director of Finance prescribes otherwise, the Treasurer may deliver
or mail checks to payees.

351 Pa. Code § 6-301(2).

27. Pursuant to the Home Rule Charter, the City has adopted a pay plan for
all employees which expressly acknowledges that the contents thereof, including
specific salaries, are subject to the "applicable collective bargaining agreements."
351 Pa. Code § 22-105(4.1).

28. The Home Rule Charter assigns the duty to implement payroll deductions and
withholding from employee payroll checks to the Director of Finance. It states in pertinent
part:

The Director of Finance shall, as authorized or directed from time to
time by the Code, deduct and withhold from the salary or wages of
any employee of the City, such sum as the employee may
authorize, or as may be directed by the Code and shall pay over

such deductions to the designated payee.

351 Pa. Code § 19-203(1).

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document 1 Filed 11/08/19 Page 14 of 25

29. The Home Rule Charter specifically authorizes payroll deductions to
AFSCME District Council 33, AFSCME District Council 47, the Board of Pensions and
Retirement, and charitable agencies approved by the Administrative Board, and iife
insurance for employees represented by AFSCME District Council 33 and AFSCME
District Council 47. See §§ 19-203(4)(a), 19-203(4)(i), and 19-203(5).

30. The Home Rule Charter also provides that bargaining unit members of the
AFSCME Locals may authorize payroll deductions for the purchase of life insurance.
See §§ 19-203(9), 19-203(12).

31. Plaintiffs have an interest and a duty to police the wage provisions of
each respective Agreement and in upholding those statutorily and constitutionally
protected rights conferred on their members by the agreements. The AFSCME
Locals also have an interest and a duty to ensure that the City does not violate
any law and fulfills its statutory and constitutional obligations owed to the City
employees represented by each Plaintiff Union.

32. On information and belief, the City has recently spent over $44
million to purchase and operate a new computer system called One Philly to
perform certain administrative and operational functions, including payroll.

33. On or about the beginning of April 2019, the City began employing
One Philly to do payroll for the bargaining unit employees of the AFSCME Locals.
Since its introduction and until the present, the City has failed to properly pay
employees in these bargaining units, thus depriving them of wages and other
payments owed and due to them pursuant to each respective agreement. The
City also refused or failed to properly make, in the proper amount or at all,

authorized deductions to bargaining unit employees’ paychecks, including
9

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 15 of 25

deductions for union membership dues. These very serious payroll problems
have resulted in many City employees being underpaid, incorrectly paid, or not
paid at ail, for several pay periods.

34. The payroll problems are widespread, affecting many, if not most, of
the members of the AFSCME Locals, including many employees in the lowest
wage classification who can ill afford being deprived of their wages owed and
due to them under the applicable collective bargaining agreement.

35. Such errors have occurred on a repeated basis in each pay period
since the beginning of April 2019 and include but are not limited to the following
categories of pay deficiencies: Failure to pay employees for work performed to date
as well as failure to pay, or properly pay, contractual monies due and owing for
overtime, longevity, out-of-classification pay, and shift differential.

36. The City has committed the following violations related to failure to pay
employees for work performed.

37. The City has failed or refused to pay employees in a timely manner or at
all.

38. The City has failed or refused to calculate and pay employees at the
appropriate pay rates. These include, but are not limited to, the following:

e AFSCME Local 2187 bargaining unit employees, some of whom have not

received the contractual annual pay increase.

39. The City has failed or refused to pay overtime or use the correct overtime
rates in making overtime payments, including, but not limited to, the following
individuals:

« Maurice Hunt, AFSCME Local 159 member.
10

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 16 of 25

e Anthony Sample, AFSCME Local 159 member.

® Terrance Carter, AFSCME Local 2186 member.

e Jama Bouy, AFSCME Local 2186 member.

* Thomas Kolb, AFSCME Local 2186 member.

The City also has failed or refused to pay some overtime based on its decision to close
payroll on a Monday, but to not include time worked in the weekend proceeding the
close.

40. The City has failed or refused to properly calculate and pay longevity pay
to bargaining unit employees of the AFSCME Locals, including, not limited to, the
following individuals:

e Karen White, AFSCME Local 159 member.

41. The City has failed or refused to pay wages to employees returning to
work after extended absences.

42. The City has failed or refused to pay holiday pay, or, in cases where
payments have been made, the City has incorrectly calculated the rate, including, but
not iimited to, the following:

e DeAndrew Gant, AFSCME Local 159.

e Shegu Zachariah, AFSCME Local 159.

43. The City has failed or refused to pay bargaining unit employees at the
correct pay step.

44. The City has failed or refused to pay bargaining unit employees of the
AFSCME Locals the proper shift differential or out-of-classification pay, including, but

not limited to, the following individuals:

11

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 17 of 25

e Shegu Zachariah, AFSCME Local 159 member.

« Melinda Su, AFSCME Local 2186 member.

45. The City has failed or refused to properly calculate and deduct amounts
for union dues. In some cases, the City’s failure or refusal resulted in no dues
deductions taken out or dues deductions well in excess of fhe amount due and owing by
the bargaining unit employee.

e Cheryl Grandy, AFSCME Local 2186.

e Joseph Irrera, AFSCME Local 2186.

« Sara Anderson, AFSCME Local 2186

46. The City has improperly deducted union dues from bargaining unit .
employees who are not members of the AFSCME Locals.

47. The City has failed or refused to deduct medical premium deductions for
bargaining unit employees of the AFSCME Locals, sometimes resulting in the employee
not having medical insurance.

48. The City has failed or refused to accurately calculate and report year-to-
date earnings on employee pay stubs.

49. The City has failed or refused to accurately calculate and report the
current amount of paid time off a bargaining unit employee of the AFSCME Locais
possesses, resulting in some employees fearful to take leave time as it may result in a
determination that the employee is AWOL.

* David Wilson, AFSCME Local 2187 member.

50. ‘The City has also failed to properly calculate and implement employee

payroll deductions and withholding of tax.

12

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 18 of 25

51. Employees represented by each AFSCME Local have been subjected
to late fees, bank charges and additional interest assessments from creditors whom
they have been unable to pay because of these repeated payroll errors.

52. Because of the City's continuing inability or unwillingness to meet its
obligation to timely and accurately pay the bargaining unit employees of the AFSCME
Locals, Plaintiffs’ professional! staff have spent hundreds of hours attempting to
reconcile the endless stream of payroll problems, to no avail.

53. The City’s failure to meet its payroll obligations has lefi the AFSCME
Locals unable to determine whether dues has been appropriately collected and
deposited.

54. On information and belief, Plaintiffs state that the City has sufficient
cash on hand to meet its payroll obligations for all its employees. The AFSCME
Locals have been repeatedly promised that the payroll problems will be cured.
However, with each new pay period the number and magnitude of the problems
increase.

55. Therefore, it is obvious that the City cannot state whether or when its
One Philly system errors will be corrected and is unable to state when the affected
employees will be paid all sums owed and due to them.

56. Norcanthe City guarantee that such errors will not recur with each
new pay period.

57. If the City does not immediately pay all of the sums which are due to its
employees, many of these employees will suffer extreme financial hardship.
Economic necessity could compel these employees to quit their jobs with the City in

order to obtain a stable source of income and thereby lose their expectation of
13

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 19 of 25

continued employment, pension and health and welfare contributions, and other
employment benefits associated with their employment with the City. Such
employees will suffer a break in service and will lose the years of seniority they have
accrued with the City.

58. The City’s failure to comply with the wage provisions of the recently
negotiated agreements with AFSCME Locals undermines their integrity and diminishes
their credibility in the eyes of their members, thereby interfering with the Plaintiffs’
relationship with their members.

59. The City’s failure to pay the employees in accordance with the terms of
the respective collective bargaining agreements violate those Agreements and is
contrary to the City’s own regulations.

60. The AFSCME Locals have repeatedly advised the City that under their
Agreements and the Home Rule Charter, it is obligated to pay all affected employees
the sums presently owed and due and to implement payroll deductions consistent with
the authorizations of affected members.

61. The AFSCME Locals have further demanded that these sums be paid
immediately. Despite having received this demand, the City has failed, refused and
neglected to guarantee that it will comply with its legal and ministerial duty to pay its
employees in accordance with the terms of each Agreement.

COUNT 1

62. Plaintiffs hereby incorporate Paragraphs 7 through 61 herein as though

set forth in their entirety.

63. The City is subject to a non-discretionary duty to under the Home Rule

i4

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 20 of 25

Charter and the regulations promulgated thereunder to timely pay employees’ wages
which are owed and due, and to deduct and withhold from payroll checks amounts
authorized by empioyees.

64. The City has breached this duty by its persistent failure and refusal to pay
employees and administer payroll deductions, despite months of protests by the
AFSCME Locals and its members.

65. The City does not claim it cannot afford to pay employees wages that are
due and owed, or to administer payroll deductions, nor could it do so.

66. The City does not offer any other reason to justify its failure to timely and
accurately pay its employees and administer payroll deductions, or claim that doing so
is impossible or impracticable, nor could it do so.

67. Plaintiffs have a clear legal right to have the City fulfill its pay and payroll
deduction obligations to the AFSCME Locals and the employees they represent.

68. Where a political subdivision breaches a nondiscretionary duty to perform
a ministerial function, mandamus is appropriate as a matter of law.

69. ‘Plaintiffs and the employees they represent have no other adequate
remedy at law but to compel the City to discharge its legal duty.

70. Based on the averments in the Complaint, the right of Plaintiff to judgment
is clear.

WHEREFORE, based on the foregoing allegations, Plaintiffs request the Court to
order the following relief:

a. Order the Defendants to immediately withhold all sums authorized to be

deducted from the paychecks of employees represented by the AFSCME
Locals, and to remit to the AFSCME Locals, as applicable;

15

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 21 of 25

b. Order the Defendants fo pay any unpaid salary or wages, including regular
wages, overtime, differentials, longevity, out-of-class pay, and any other
compensation, together with interest calculated at the prevailing rate for
their delay in paying such wages;

c. Order payments to the Plaintiffs and all affected employees for ail
damages emanating from Defendants’ failure to pay, deduct and withhold
salaries or wages, including interest, late fees and bank charges;

d. Fine the City $10,000 per day until such time that the City can assure this
Court that the payroll errors are cured.

e. Order the City to assume the costs of an independent accounting firm,
jointly appointed by the City and the AFSCME Locals, to audit the payroll
of each bargaining unit member and to issue a final and binding report
regarding the wages owed to the bargaining unit.

f. Order the appointment of an Independent Master, with information
systems expertise, to oversee the payroll functions of the City;

g. Award Plaintiff reasonable attorneys’ fees and costs; and

h. Grant such other relief as may be deemed appropriate.

[Signature Page Follows]

16

Case ID: 190903255

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 22 of 25

Respectfully submitted,

WILLIG, WILLIAMS & DAVIDSON

BY: sf John R. Bielski, Esquire
DEBORAH R. WILLIG, ESQUIRE
Attorney |.D. No. 21507
JOHN R. BIELSKI, ESQUIRE
Attorney |.D. No. 86790
LAUREN M. HOYE, ESQUIRE
Attorney 1.D. No. 307411
THOMAS M. GRIBBIN, JR., ESQUIRE
Attorney I.D. No. 203478
1845 Walnut Street, 24th Floor
Philadelphia, PA 19103
(215) 656-3600

Attorneys for AFSCME Locals

Dated: September 25, 2019

7

Case ID: 190903255

 
 

JS 44 (Rev. 09/19)

fa

The JS 44 civil cover sheet and:the infor ne 0 I i
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September £974, is required for the use of the Clerk
purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

}

- oo ioe

Lit

  

Case 2:19-cv-05287-TJS Document 1 Filed 11/08/19 Page 23 of 25

 

/ G - > of oo “}

~ CIVIE: COVER SHEET

  

 

mation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
of Court for the,
ee

 

« (? Pe
Se LOCAL 2186, by its guardian ad litem, PAMELA ROBINSON,

AFSCME LOCAL 2187, by its

AFSCME LOCAL 159, by its guardian ad fitem, G

JPRESIDENT

{b) County of Residence of First Listed Plainti

(c) Aftorneys (Firm Name, A
John Bielski Esquire

guardian ad litem, ROB

 
  

tdetress, and Telephone Nunr

ORY TRUEHEART.

Philadelphia
(EXCEPT IN US, PLAINIFF CASES)

DEFENDANTS

 
   

RESIDENT;
T COYLE, PRESIDENT; and

      
 

Rob Dubow, in his official capacity as Finance Director of the Ci
CHRISTIAN DUNBAR, in his official capacity as Treaster gf
County of Residence of First Listed Defendant
CN US. PLAINTIFE CASES

 
 
 
 

NOTE:
THE TRACT OF LAND INVOLVED
Attorneys (if Krewn)

Daniel Unterburger, Esquire
1515 Arch St., 16th Ficor

 

THE CITY OF PHILADELPHIA, its Officials, Avents, Employees and Assigns,

HM KENNEY, in his official capacity as Mayor of the City of Philadelphia;

r Philadelphia;

the sia Philadetphia

IN LAND CONDEMNATION CASES, USE THE LOCATION

Willig, Wiliams and David

so
1845 Walnut St, 24th FlooyPhiladelphia PA, 19103

 

Philadelphia PA, 19192

 

il, BASIS OF JURESDICTION (Ptace gn "¥" in One Box Only)

G1 US. Goverment

Planeiff

O 2 U.S. Government
Defendant

IV. NATURE OF SUIT

(Far Diversity Caxes Ouby

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendan,

 

  

 

(indicate Citizenship of Parties in item Ii)

in One Box Only)

    

PIF
I

DEF
m t

   

Citizen of This State I¥corporated or Principal Place

of Business In This State

   
  
   

Citizen of Another State m2

of Business In Another State

3

Citizen or Subject of a O 3. Foreign Nation

Foreign Country

 

 

 

 

(Place an “X"

 

 

Incorporated and Principal Piace

Click here for: Nature of Suit Cade Descriptions,

  

6 O6

 

 

 

   

  
   
 
  

 

 

 

 

 

 

 

 

 

fee “CONTRACT =e TORTS. oe | FOREEITURE/PENALTY "| OTHER STATUTES =
O 116 insurance PERSONAL INJURY PERSONAL INJURY = [07 625 Drag Related Seizure 0) 422 Appeal 28 USC 158 0) 375 False Claims Act
O 120 Marine OG 3410 Airplane G 365 Personal Injury - of Property 21 USC 881 10) 423 Withdrawal 0 376 Qui Tam (31 USC
OF 130 Miller Act (7 315 Airplane Product Product Liability O 699 Other 28 USC 157 372%(a))
(7 140 Negotiable Instrument Liability (F367 Health Caref G 406 State Reapportionment
CT 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY: RIGHTS "30 4E0 Antitnast

& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights. 0 430 Banks and Banking
O 151 Medicare Act (7 330 Federal Empioyers” Product Liability 07 830 Patent 0 450 Commerce
1 152 Recovery of Defaulted Liability G 368 Asbestos Personal 07 835 Patent - Abbreviated 0 460 Deportation

Student Loans G 340 Marine injury Product New Drug Application [0 470 Racketeer Influenced and

(Excludes Veterans} 7 345 Marine Product Liability __ (1 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY Docceec0S2 LABOR ooo: Pc SOCIAL SECURELY | 0 480 Consumer Credit

of Veteran’s Benefits G 350 Motor ¥chicle OF 370 Other Fraud Fair Labor Standards 0) #61 HIA (£395ff) €15 USC 1681 or 1692)
(7 160 Stockholders’ Suits (9 355 Motor Vehicle O 371 Treth in Lenting Act 01 862 Black Lung (923) 0 485 Telephone Consumer
O 196 Other Contract Product Liability 7 380 Other Personal 0 720 Labor/Management 0) #63 DIWC/DIWW (405()) Protection Act
195 Contract Product Liability 7 360 Other Personal Property Dathage Relations 0 864 SSID Title XVi 11 490 Cable/Sat TV
O 196 Franchise Injury OG 385 Property Damage 0 740 Railway Labor Act 1) #65 RS) (405(g)) 11 850 Securities/Commodities/

© 362 Personal Injury - Product Liability O 751 Family and Medical Exchange
_Medical Malpractice Leave Act (1 899 Other Statutory Actions

pes" REAL PROPERTY... fe CIVIL RIGHTS 2 -- PRISONER PETITIONS 10) 790 Other Labor Litigation 2S REDERAL TAX SUITES ©) 891 Agricultural Acts
GO 2106 Land Condemnation G 440 Other Cevil Rights Habeas Corpus: 1 791 Employee Retirement 07 870 Taxes (U.S, Plaintiff 01 893 Environmental Matters
CF 220 Foreclosure G 441 Voting C7 463 Alien Detainee Income Security Act or Defendant) 11 895 Freedom of Information
O $230 Rent Lease & Ejectment G 442 Employment O $10 Motions to Vacate 0 871 IRS—Third Party Act
O 240 Torts to Land C3 443 Housing/ Sentence 26 USC 7609 1] 896 Arbitration

O 245 Tort Product Liability
O 290 All Giher Real Property

 

Accommodations

7 445 Amer, w/Disabilities -
Employment

0 446 Amer. w/Disabilities -
Other

448 Education

530 General
{4 335 Death Penalty
Other:

OF 340 Mandamus & Gther

550 Civil Rights

O $55 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

 

    

IMMIGRATION
O) 462 Naturalization Application
O 465 Other immigtation
Actions

 

 

 

 

 

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statues

 

V. ORIGIN fetuce fin “x” tn

One Box Only)

 

C] = Original 2 Removed from O 3  Remanded from 1 4 Reinstatedor O 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appeltate Court Reopened Another District Litigation - Litigation -
(specifiy) ‘Transfer Direct File

NA

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurivdictional statutes uttless diversity):

28 U.S.C. 1331, 1441

Brief description of cause:

\

 

CHECK YES only if demanded in ane

 

 

 

 

 

 

VII. REQUESTED IN 1 CHECK IF THIS 1S A CLASS ACTION DEMAND $
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: 1 Yes No
VII. RELATED CASE(S) . . “ .
IF ANY (See insiructions): JUDGE cs DOCKET NUMBER : 4 : :
DATE SIGNATORE OF ATTORNEY. OF RECORD” re 7 - _
11/08/2019 Mehl Es NOY -8 2
‘FOR OFFICE USE ONLY 7 TS nee
RECEIPT # AMOUNT APPLYING [FP JUDGE MAG. JUDGE

 

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 24 of 25

te UNITED STATES DISTRICT COURT
"FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       

  

ys DESIGNATION FORM

(fo be used: by counsel or pro'se plaintiff to indicate the cafegory of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintit? Md . *s 1845 Walnut St, 24th Floor, Philadelphia, PA 19103
Addrics of Defendant: 1515 Arch St., 16th Floor, Philadelphia, PA 19102

i
i

 

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

I. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already ia suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

     

I certify that, to my knowledge, the within case (1 is 7 case now pending or within one year previously terminated action in

this court except'as noted above.

 

 

 

 

  

 

   
 

 

 

 

pats. 11/08/2019 324929
Y i Attorney LD. # (if applicable}
fl

CIVIL: (Place a ¥ in one category only) /
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
CI of. indemnity Contract, Marine Contract, and All Other Contracts ["] 1. Insurance Contract and Other Contracts
[] 2. FELA [|] 2. Airplane Personal Injury
LI 3. Jones Act-Personal Injury L] 3. Assault, Defamation
LI] 4. Antitrust [] 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [:} 6. Other Personal Injury (Please specify):
O 7. Civil Rights Lj 7. Products Liability
LI 8. Habeas Corpus [] 8. Products Liability — Asbestos
[] &. Securities Act(s) Cases CL] 9% All other Diversity Cases
s}10, Social Security Review Cases (Please specify):
1, All other Federal Question Cases
' (Please specifi:): FLSA

L

N/A ARBITRATIGN CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L Dan iel U nterburger , counsel of recard or pro se plaintiff, do hereby certify:

 

   
 

Pursuant ¢o Local Civil Rule 53.2, § 3{c} (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:
elief other than monetary damages is sought. ety sores i il \ - 3 2019

Le (oN 324929

Attorney-at-Law / Pro Se PlaittT oe Attorney LD. # (if applicable)

  

    

 

é
ers

oo”

  

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ, 609 (572018)

 
Case 2:19-cv-05287-TJS Document1 Filed 11/08/19 Page 25 of 25

  

rn IN THE UNITED STATES DISTRICT COURT
i viv. FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   

“CASE MANAGEMENT TRACK DESIGNATION FORM

AFSCAME LOCAL 2£86, hy its guardian ad litem, PAMELA ROBINSON, +
PRESIDENT; AFSCME LOCAL 2187, by ils guardian ad litem, ROBURT : CIVIL ACTION
COYLE, PRESIDENT; and AESCME LOCAL £59, by its guardian ad litem, :
GREGORY TRUEHEART, PRESIDENT, . Court of Common Pleas
v Plaintiffs, .

Philadelphia County

THE CFFY OF PHILADEEPIIMIA, its Officials, Agents,
Employees and Assigns; JIM KENNEY, in bis offictal capacity as

‘

Mayor af the City of Phitadelphia; Rab Dubow, in his official 1 No: 1 90903 355
, ’
’

capacity as Finance Director of the City of Philadelphia;
CHEISTIAN DUNBAR, it his official capacity as Treasurer af

the City of Philadelphia,
Defendants.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiffand all other parties, a Case Management Track Designation Form specifying the track to
which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus = Cases brought under 28 U.S.C. § 2241 through § 2255. ()

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration ~ Cases required to be designated for arbitration under Local Civil Rule 53.2, ( -)

(d) Asbestos ~ Cases involving claims for personal injury or property damage from
exposure to asbestos. ()

(e) Special Management ~ Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) )
(f) Standard Management ~ Cases that do not fall into any one of the other tracks. (*
November 8, 2019 PALE CA | va __
Date Attorney-at-law
215-683-5080 215-683-5099 ~~
Telephone FAX Number

(Civ, 660) 10/02

 

 
